THIRD AMENDMENT AGREEMENT TO THE
ASSET PURCHASE AGREEMENT



THIS AGREEMENT made the 30th day of June, 2008.

BETWEEN:   Cybermesh International Corp., a Nevada corporation with a registered
  office at #200-245 East Liberty Street Reno, Nevada, USA 89501      (herein
called the "Acquirer")   OF THE FIRST PART AND:   Cyber Mesh Systems Inc., a
British Columbia Corporation, with offices     located at #302-3602 Gilmore Way,
Burnaby, British Columbia, Canada    (herein called the "Company")   OF THE
SECOND PART AND:   Marc Santos, #305 8828 Hudson Street, Vancouver, British  
Columbia, Canada, V6P 4N2 and David Holmes of #1008 – 1007     Cambie Street,
Vancouver, British Columbia, Canada, V6B 3EA   (collectively, the "Principals")
  OF THE THIRD PART


WHEREAS the Acquirer, the Company and the Principals entered into an Asset
Purchase Agreement (the "Agreement") dated February 28, 2008;

AND WHEREAS the Acquirer, the Company and the Principals entered into an
Amendment Agreement to the Agreement to extend the closing date of the Agreement
to June 6, 2008;

AND WHEREAS the Acquirer, the Company and the Principals entered into an
Amendment Agreement to the Agreement to extend the closing date of the Agreement
to June 30, 2008;

AND WHEREAS the Acquirer, the Company and the Principals further wish to amend
the Agreement to extend the closing date of the Agreement to September 30, 2008;

AND WHEREAS the parties desire to amend the Agreement in respect of the
foregoing;



{WLMLAW W0004446.DOC}A/079890003/53984.1



--------------------------------------------------------------------------------



- 2 -



THEREFORE in consideration of the premises and mutual covenants and agreements
herein contained, and for other good and valuable consideration, the parties
hereto agree as follows:

1.      Acquirer will provide funding beginning July 1, 2008 of USD $25,000.00
per week for the period July 1, 2008 to September 30, 2008. These funds will be
directly deposited into a bank account provided by the Company.   2.      All
capitalized terms not otherwise defined herein shall have the meanings set out
in the Agreement.   3.      Section 1.11 of the Agreement, as amended, is
amended by deleting the words “June 30, 2008” and inserting the words “September
30, 2008”.   4.      The parties further agree that the intent and the wording
of the Agreement be and is hereby amended for such additional changes as may be
necessary or incidental in order to give effect to the foregoing agreement
between the parties.   5.      Except as hereby amended, the Agreement shall
remain unamended and in full force and effect.   6.      This Agreement shall
enure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.   7.      This Agreement shall be
construed and interpreted in accordance with the laws of the State of Nevada.  

IN WITNESS WHEREOF the parties have properly executed this Agreement as of the
day and year first above written.

CYBERMESH INTERNATIONAL CORP.

             /s/ Dudley Delapenha
per:                                                    
           Authorized Signatory

CYBER MESH SYSTEMS INC.

          /s/ Marc Santos
per:                                                     
        Authorized Signatory


 

{WLMLAW W0004446.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------

  - 3 -       SIGNED, SEALED AND DELIVERED )   by Marc Santos in the presence
of: ) /s/ Marc Santos /s/__________ )  
                                                                               
)                                                                              
Name ) MARC SANTOS   )  
                                                                                 
)   Address )     )  
                                                                                 
)   Occupation )   SIGNED, SEALED AND DELIVERED )   by David Holmes in the
presence of: )   /s/__________ ) /s/ David Holmes
                                                                                
)                                                                              
Name ) DAVID HOLMES   )  
                                                                                
)   Address )     )  
                                                                                
)   Occupation )  


{WLMLAW W0004446.DOC}A/079890003/53984.1

--------------------------------------------------------------------------------